
	
		II
		111th CONGRESS
		1st Session
		S. 971
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To implement a pilot program to establish truck parking
		  facilities.
	
	
		1.Short titleThis Act may be cited as Jason’s Law.
		2.Truck parking
			 facilities
			(a)EstablishmentIn
			 cooperation with appropriate State, regional, and local governments, the
			 Secretary of Transportation (referred to in this Act as the
			 Secretary) shall implement a pilot program to address the shortage
			 of long-term parking for commercial motor vehicles on the National Highway
			 System.
			(b)Allocation of
			 funds
				(1)In
			 generalThe Secretary shall allocate funds made available to
			 carry out this section among States, metropolitan planning organizations, and
			 local governments.
				(2)ApplicationsTo
			 be eligible for an allocation under this section, a State (as defined in
			 section 101(a) of title 23, United States Code), metropolitan planning
			 organization, or local government shall submit to the Secretary an application
			 at such time and containing such information as the Secretary may
			 require.
				(3)Eligible
			 projects
					(A)In
			 generalFunds allocated under this subsection shall be used by
			 the recipient for projects described in an application approved by the
			 Secretary.
					(B)Types of
			 projectsA project carried out using funds allocated under this
			 subsection—
						(i)shall serve the
			 National Highway System; and
						(ii)may
			 include—
							(I)construction of
			 safety rest areas (as defined in section 120(c) of title 23, United States
			 Code) that include parking for commercial motor vehicles;
							(II)construction of
			 commercial motor vehicle parking facilities adjacent to commercial truck stops
			 and travel plazas;
							(III)the opening of
			 existing facilities to commercial motor vehicle parking, including inspection
			 and weigh stations and park-and-ride facilities;
							(IV)promotion of the
			 availability of publicly or privately provided commercial motor vehicle parking
			 on the National Highway System using intelligent transportation systems and
			 other means;
							(V)construction of
			 turnouts along the National Highway System for commercial motor
			 vehicles;
							(VI)making capital
			 improvements to public commercial motor vehicle parking facilities that, as of
			 the date of enactment of this Act, are closed on a seasonal basis; and
							(VII)improvement of
			 the geometric design of interchanges on the National Highway System to improve
			 access to commercial motor vehicle parking facilities.
							(4)PriorityIn
			 allocating funds made available to carry out this section, the Secretary shall
			 give priority to applicants that—
					(A)demonstrate a
			 severe shortage of commercial motor vehicle parking capacity in the corridor to
			 be addressed;
					(B)have consulted
			 with affected State and local governments, community groups, private providers
			 of commercial motor vehicle parking, and motorist and trucking organizations;
			 and
					(C)demonstrate that
			 the proposed projects are likely to have positive effects on highway safety,
			 traffic congestion, or air quality.
					(c)Report to
			 congressNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on the results of the
			 pilot program.
			(d)Funding
				(1)In
			 generalThere is authorized to be appropriated from the Highway
			 Trust Fund (other than the Mass Transit Account) to carry out this section
			 $20,000,000 for each of fiscal years 2010 through 2015.
				(2)Contract
			 authorityFunds authorized under this subsection shall be
			 available for obligation in the same manner as if the funds were apportioned
			 under chapter 1 of title 23, United States Code, except that—
					(A)the funds shall
			 not be transferable and shall remain available until expended; and
					(B)the Federal share
			 of the cost of a project under this section shall be determined in accordance
			 with subsections (b) and (c) of sections 120 of that title.
					(e)Treatment of
			 projectsNotwithstanding any other provision of law, projects
			 funded under this section shall be treated as projects on a Federal-aid system
			 under chapter 1 of title 23, United States Code.
			
